Van Brunt, P. J. (dissenting):
I concur in that part of the opinion of Mr. Justice Laughlin which holds that the $34,000 should be charged as therein stated, but I dissent from the conclusion ' arrived at. I am of the opinion that the fund reverted to the testator’s estate and must be distributed as part of his residuary estate. To hold otherwise is to make a new *545contract between the parties to the marriage settlement without the consent of either.
Judgment modified as directed in opinion, and as modified, affirmed, with costs to all parties payable out of the fund.